




EXHIBIT 10.1

ASSET PURCHASE AGREEMENT

This ASSET PURCHASE AGREEMENT (this “Agreement”) between New Vad, LLC, a
Minnesota limited liability company (the “Buyer”), and Nature Vision, Inc., (the
“Seller”), is effective as of February 5, 2007 (the “Closing Date”). The Buyer
and the Seller also are referred to individually as a “Party” and collectively
as the “Parties.”

RECITALS

The Seller is engaged in the business of manufacturing, marketing, distributing
and selling audio visual equipment referred to as the Vaddio product line (the
“Business”). The Seller desires to sell, transfer and otherwise convey, and the
Buyer desires to purchase and assume, certain of the assets and certain
liabilities of the Seller relating to the Business, on the terms and subject to
the conditions set forth in this Agreement.

AGREEMENT

In consideration of the above recitals and the promises set forth in this
Agreement, the Parties agree as follows:

1.

Basic Transaction.

1.1          Purchase and Sale of Assets. On the terms and subject to the
conditions of this Agreement, the Buyer agrees to purchase from the Seller, and
the Seller agrees to sell, transfer, convey and deliver to the Buyer, all right,
title and interest in, to and under the Acquired Assets (as defined below), free
and clear of all security interests, liens, claims, charges, restrictions and
encumbrances of any nature (collectively, “Security Interests”), in exchange for
the Purchase Price (as defined in Section 1.6 below). “Acquired Assets” means
all of the following assets related to the Business, other than the Excluded
Assets (as defined in Section 1.2 below) and other than the Contingent Assets
(as defined in Section 1.3, below):

(a)          all of the tangible personal property, fixed assets and office
equipment, wherever located identified on Schedule 1.1(a),

(b)          permits, licenses, contracts, agreements and warranties set forth
on Schedule 1.1(b) (collectively, the “Acquired Contracts and Permits”),

(c)          intellectual property, and its associated goodwill, including but
not limited to, all patents, patent applications, trademarks, service marks,
trade names, corporate names, copyrights, mask works, trade secrets, know-how,
software or other intellectual property rights set forth on Schedule 1.1(c)
(collectively, the “Intellectual Property”),

(d)          customer and client lists, books, records, files, documents, lists
and other printed or written materials or copies thereof,


--------------------------------------------------------------------------------


(e)          the current telephone numbers, e-mail addresses, uniform resource
locators, domain names and web sites and the listings for each set forth on
Schedule 1.1(e),

(f)           all general intangibles, including without limitation, use of the
name “Vaddio” and the goodwill in and the going concern value of the Business.

1.2          Excluded Assets. The Buyer will not purchase and the Seller will
not sell any of the assets set forth on Schedule 1.2 (collectively, the
“Excluded Assets”).

1.3          Contingent Assets. The Buyer will not purchase and the Seller will
not sell on the Closing Date Seller’s accounts and notes receivable as of the
Closing Date (the “Accounts Receivable”) or Seller’s inventory (the
“Inventory”). Notwithstanding the foregoing, the parties have entered into
separate agreements, namely the Consignment Agreement with regard to the
Inventory, attached hereto and incorporated herein as Exhibit A, and the
Collection Agreement, with regard to the Accounts Receivable, attached hereto
and incorporated herein as Exhibit B, pursuant to which Buyer becomes obligated
to purchase the Inventory and the Accounts Receivable after the Closing Date on
the terms and conditions set forth in the Consignment Agreement and the
Collection Agreement, respectively. The Accounts Receivable and the Inventory
are collectively referred to herein as the “Contingent Assets.”

1.4          Generally No Assumption of Liabilities. Except for the Assumed
Liabilities (as defined in Section 1.5 below), the Buyer does not assume and is
not liable for any of the Seller’s obligations, claims, indebtedness or
liabilities of any kind, whether obsolete or contingent, liquidated or
unliquidated, due or not yet due, accrued or not accrued, secured or not
secured, or incurred before or after the Closing. The Seller is solely
responsible for all of its liabilities, obligations and undertakings other than
the Assumed Liabilities.

 

1.5

Assumption of Liabilities.

(a)          On the terms and subject to the conditions set forth in this
Agreement, from and after the Closing, the Buyer will assume and satisfy
(collectively, the “Assumed Liabilities”):

(i)           the obligations of the Seller under those Acquired Contracts
specified in Schedule 1.5 either to furnish goods, services and other non-cash
benefits to another party (the “Purchase Orders”);

(ii)          to pay for goods, services and other non-cash benefits that
another party will furnish to it after the Closing;

(iii)         the obligations of the Seller for the payment of accrued but
unused “paid time off” balances with regard to those employees of Seller who
will become employees of the Buyer on or about the first business day after the
Closing Date(the “Accrued PTO Liability”); and

(iv)         the Seller’s warranty obligations to customers related to the
Business.

 

2


--------------------------------------------------------------------------------


(b)          The Seller is solely responsible and liable for paying all amounts
owing, whether or not yet due, by Seller under any contract (the “Accounts
Payable”) and for curing all defaults, claims, liabilities or causes of action
against Seller arising prior to the Closing Date, except with regard to the
Assumed Liabilities. Seller shall pay the Accounts Payable in the ordinary
course of business and in like manner as it did prior to the Closing Date.

(c)          In the event that Seller fails to timely pay any account payable
with regard to any vendor of the Business and where such failure may cause the
vendor to refuse to provide goods or services to the Buyer after the Closing
Date; the Buyer, in its sole discretion, may, but shall not be obligated to,
satisfy such delinquent account payable. In such event, the Buyer will promptly
give written notice to the Seller with proof of payment and Seller shall remit
to Buyer the amount of such payment made by Buyer.

(d)          Although Buyer is assuming the Purchase Orders, Buyer will on or
before March 1, 2007 cancel all purchase orders with delivery dates after
March 31, 2007 and provide evidence of such cancellations to Seller.

 

1.6

Purchase Price.

(a)          The total purchase price (the “Purchase Price”) for the Acquired
Assets equals the sum of: (A) $710,694.83 cash due at closing (the “Cash
Purchase Price”), plus (B) the assumption, as further described in Section 1.7,
by Buyer of the Accrued PTO Liability in the amount of $48,376.64, plus (C) 2%
of receipts from the gross sales of all products related to the Business sold
directly or indirectly by Buyer (the “Receipts”) and collected after March 1,
2007 (“Deferred Payment”) until a total Deferred Payment of $750,000 has been
paid.

(b)          At the Closing the Buyer will pay the Cash Purchase Price by wire
transfer or delivery of other immediately available funds and, within five (5)
business days of the Closing, will deliver to Seller documentation evidencing
the satisfaction of the Accrued PTO Liability.

1.7          Deferred Payment. Commencing March 1, 2007 and continuing until the
Deferred Payment has been paid in full, the payment obligation shall be
calculated on or before the 10th of each month based on the Receipts collected
during the prior month. Buyer shall prepare and submit to Seller a statement of
collected Receipts and the amount of the Deferred Payment due thereon. Payment
shall be due six (6) months from the date of each statement, such that the first
Deferred Payment shall be due on or before September 10, 2007. Buyer agrees to
act in good faith in the post-closing operations of the Business and not to take
actions that would be unfairly prejudicial or detrimental to the Business for
the purpose of adversely affecting Seller’s right to receive the Deferred
Payment. In the event of a Change in Control of the Business or of the Buyer, as
defined in Section 1.8, below, at the closing of such Change in Control the
Buyer will pay Seller the difference between the total Deferred Payment of
$750,000 less any Deferred Payment amounts paid prior to the Change in Control.
Buyer agrees to keep complete and correct books, accounts and records according
to Generally Accepted Accounting Principles (GAAP) regulations to facilitate
computation of Deferred Payments. Seller or its

 

3


--------------------------------------------------------------------------------


representatives shall have a full right of accounting including the right to
periodically examine Buyer’s books and records, during regular business hours,
upon reasonable advance notice for the purpose of verifying the amount of
Deferred Payments due. Notwithstanding Seller’s acceptance of periodic payments,
Seller shall have until the end of February of each year to make a claim for
adjustment by reason of errors or omissions in the payments made during the
prior calendar year. If satisfaction of the Deferred Payment occurs before the
end of a calendar year, then such claim for adjustment must be made within 60
days of the final payment. If no such claim for adjustment is timely made, such
accounting and receipt of any payment made with respect to such accounting shall
be deemed final and satisfied in full.

1.8          Change in Control. For purposes of this Agreement, a “Change in
Control” of the Buyer shall mean any of the following:

(a)          a merger or consolidation to which the Buyer is a party if,
following the effective date of such merger or consolidation, the individuals
and entities who were members of the Buyer prior to the effective date of such
merger or consolidation have beneficial ownership (as defined in Rule 13d-3
under the Exchange Act) of less than fifty percent (50%) of the combined voting
power of the surviving entity following the effective date of such merger or
consolidation; or

(b)          the approval by the members of the Buyer of any sale, lease,
exchange, or other transfer (in one transaction or a series of related
transactions) of all or substantially all of the assets of the Buyer or the
adoption of any plan or proposal for the liquidation or dissolution of the
Buyer; or

(c)          the sale of Buyer of membership interest by the Buyer or its
members (in one transaction or a series of related transactions) resulting in
individuals and entities who were members prior to such sale having beneficial
ownership (as defined in Rule 13d-3 under the Securities and Exchange Act of
1934) of less than fifty percent (50%) of the voting power of the Company.

1.9          Closing. The closing of the transactions contemplated by Section
1.1 of this Agreement (the “Closing”) shall be effective for all purposes herein
as of 12:01 a.m. central standard time on the Closing Date.

1.10       Allocation of Purchase Price. The Parties agree to allocate the
Purchase Price and all other capitalizable costs among the Acquired Assets for
all purposes, including financial and tax purposes, in accordance with the
allocation schedule attached as Schedule 1.10 to this Agreement.

1.11       Closing Deliveries. Subject to the terms and conditions of this
Agreement, at the Closing:

 

(a)

Seller will deliver or cause to be delivered to Buyer:

(i)           A duly executed Bill of Sale and Assignment and Assumption
Agreement;

 

4


--------------------------------------------------------------------------------


 

(ii)

Possession of all tangible Acquired Assets;

(iii)         All assignments, consents, waivers or approvals of all
transferable or assignable Acquired Contracts and Permits, each duly executed
and, where necessary or desirable, in recordable form;

 

(iv)

Consent to Use Name duly executed in recordable form;

 

(v)

Consignment Agreement;

 

(vi)

Collection Agreement;

 

(vii)

Lease Agreement;

(viii)      Director resolutions approving the transactions contemplated hereby;

 

(ix)

Release of security interests in the Acquired Assets executed by Seller bank;

 

(x)

Certificates and other documents reasonably requested by Buyer.

 

(b)

Buyer will deliver or cause to be delivered to Seller:

 

(i)

The Cash Purchase Price;

 

(ii)

Resignations and Employment Agreement Releases duly executed by Sheeley and
Mingo;

 

(iii)

Certificates and other documents reasonably requested by Buyer;

 

(iv)

Consignment Agreement;

 

(v)

Collection Agreement;

 

(vi)

Lease Agreement.

2.            Representations and Warranties of the Seller. The Seller
represents and warrants to the Buyer that the statements contained in this
Section 2 are correct and complete as of the Closing Date, except as set forth
in the attached disclosure schedule accompanying this Agreement (the “Seller’s
Disclosure Schedule”). The Seller’s Disclosure Schedule will be arranged in
paragraphs corresponding to the sections contained in this Section 2. For
purposes hereof “Knowledge” of Sellers means the actual knowledge of Jeffrey
Zernov and Michael Day.

2.1          Organization, Qualification and Power. The Seller is a publicly
traded corporation, duly organized, validly existing and in good standing under
the laws of the State of Minnesota. The Seller has full corporate power and
authority and all permits and licenses necessary to carry on the businesses in
which it is engaged. There are no outstanding powers of

 

5


--------------------------------------------------------------------------------


attorney executed on behalf of the Seller. The Seller has no subsidiaries and
does not own, directly or indirectly, any equity interest in any entity.

2.2          Authorization of Transaction. The Seller and the persons or
representatives of Seller signing this and ancillary documents on behalf of
Seller hereto have full power and authority to execute and deliver this
Agreement and the ancillary documents hereto and to perform their obligations
hereunder and thereunder. This Agreement and the ancillary documents hereto to
which the Seller is a party constitute valid and legally binding obligations of
the Seller, enforceable in accordance with their respective terms and
conditions.

2.3          Noncontravention; Consents and Approvals. Neither the execution nor
the delivery of this Agreement or the ancillary documents hereto to which any
the Seller is a party, nor the consummation of the contemplated transactions,
will (a) violate any law, order or regulation to which any of the Seller is
subject or any provision of the Seller’s organizational documents or bylaws; or
(b) to Seller’s Knowledge conflict with, result in a breach of, constitute a
default under, result in the acceleration of, adverse modification of, create in
any party the right to accelerate, terminate, modify, suspend, revoke or cancel,
or require any notice under any permit, agreement, contract, lease, license,
instrument or other arrangement to which the Seller is a party or is bound, or
to which any of the Acquired Assets are subject (or result in the imposition of
any Security Interest upon the Acquired Assets). To Seller’s Knowledge, no
consent approval, authorization or order of any court, governmental agency or
body, or third party is required for the Seller to consummate the transactions
contemplated by this Agreement.

2.4          Broker Fees. The Seller has any no liability or obligation to pay
any fees or commissions to any broker, finder or agent with respect to the
transactions contemplated by this Agreement.

2.5          Acquired Assets and Contingent Assets. The Acquired Assets and the
Contingent Assets are free and clear of all Security Interests, infringements or
licenses of third parties. The Seller has good and marketable title or a valid
license to or a valid leasehold interest in the Acquired Assets and the
Contingent Assets.

2.6          Legal Compliance; Litigation. The Seller has complied with all
applicable laws, has all permits and authorizations necessary for the conduct of
the Business as presently conducted, and no action, suit, proceeding, hearing,
investigation, charge, complaint, claim, demand or notice has been filed,
commenced or, to the knowledge of the Seller, alleged against it. There are no
pending or threatened claims, actions, suits, proceedings, hearings or
investigations affecting the Acquired Assets or the Contingent Assets. The
Seller is not operating under or subject to, or in default with respect to, any
order, writ, injunction or decree of any court or governmental agency. There is
no agreement or law binding upon the Seller, as opposed to the application of
such to those operating in the business industry generally, that has or could
reasonably be expected to have the effect of prohibiting or impairing any
current business practice of the Seller with respect to the Business.

2.7          Tax Matters. The Seller has filed all tax returns that it was
required to file. All such tax returns were correct and complete in all material
respects. The Seller has paid all federal, state, local or foreign taxes owed by
the Seller, whether or not disputed. None of the

 

6


--------------------------------------------------------------------------------


Acquired Assets have a Security Interest that arose in connection with the
failure to pay any tax. The Seller has withheld and paid all taxes required to
have been withheld and paid in connection with amounts owing to any employee,
independent contractor, creditor, stockholder or other third party. The Seller
has not waived any statute of limitations or agreed to any extension of time
with respect to a tax assessment or deficiency. As a result of this Agreement
and the transactions contemplated hereby, the Buyer will not become liable for
any of the Seller’s federal, state, local or foreign taxes owed, now or after
the date hereof.

2.8          Intellectual Property. The Seller owns or has the right to use all
Intellectual Property listed on Schedule 1.1(c). Each such item of Intellectual
Property will be available for use by the Buyer on identical terms and
conditions immediately subsequent to the Closing. To Seller’s Knowledge, the
Seller has not interfered with, infringed upon or misappropriated any
intellectual property rights of third parties related to the Business.

2.9          Contracts. To the Seller’s Knowledge, the Seller has no permits or
contracts, whether written or oral, to which the Seller is a party or by which
it is bound relating to the Seller’s business or the Acquired Assets or the
Contingent Assets, other than the Acquired Contracts and Permits. To the
Seller’s Knowledge, each of the Acquired Contracts and Permits is a valid and
binding obligation of the Seller, is currently in full force and effect, no
amounts are owing under any of them, are all of the contracts and permits
necessary for the operation of the Business as presently conducted and the
Seller has not transferred or assigned any of its interest thereunder.

2.10       Employee Benefits. Except with regard to the Accrued PTO Liability,
all the accrued obligations of the Seller, whether arising by operation of law,
by contract or by past custom, for payments by the Seller to any 401(k) plan or
other employee benefit plan, trust or other funds or any governmental agency
with respect to unemployment compensation benefits, vacation and sick time pay,
social security benefits or any other benefits for employees of the Seller shall
have been paid prior to the Closing or, if due after the Closing, shall be paid
by the Seller when due under applicable laws, regulations, or provisions of
benefit plans or policies as the case may be. Except with regard to the Accrued
PTO Liability, in no event shall Buyer assume or become liable for past or
future obligations of the Seller to any employee, regardless of whether such
employee is employed by Buyer after the Closing Date.

2.11       Guaranties. The Seller is not a guarantor nor is otherwise
responsible for any liability or obligation related to the Business (including
indebtedness) of any other person or entity.

2.12       Insurance. Seller’s policies of fire, liability and other forms of
insurance covering the Seller or any of the Acquired Assets or Contingent Assets
are of the type, coverage and in such amounts as are customary of the Seller’s
business, and are duly enforceable through the Closing Date.

2.13       Environmental, Health and Safety Matters. Each of the Seller and its
predecessors and affiliates has complied and is in compliance with all laws
concerning public health and safety, worker health and safety, and pollution or
protection of the environment, the presence, use, production, generation,
handling, transportation, treatment, storage, disposal,

 

7


--------------------------------------------------------------------------------


distribution, labeling, testing, processing, discharge, release, threatened
release, control or cleanup of any hazardous materials, each as amended and in
effect, now or in the future.

 

3.            Representations and Warranties of the Buyer. The Buyer represents
and warrants to the Seller that the statements contained in this Section 3 are
correct and complete as of the Closing Date, except as set forth in the
disclosure schedule of the Buyer accompanying this Agreement (the “Buyer’s
Disclosure Schedule”). The Buyer’s Disclosure Schedule will be arranged in
paragraphs corresponding to the numbered paragraphs contained in this Section 3.

3.1          Organization, Qualification and Power. The Buyer is a limited
liability company, duly organized, validly existing and in good standing under
the laws of the State of Minnesota.

3.2          Authorization of Transaction. The Buyer has full power and
authority to execute and deliver this Agreement and to perform its obligations
hereunder. This Agreement and the ancillary agreements to which the Buyer is a
party constitute valid and legally binding obligations of the Buyer, enforceable
in accordance with their respective terms and conditions.

3.3          Noncontravention; Consents and Approvals. Neither the execution and
the delivery of this Agreement or the ancillary documents to which the Buyer is
a party, nor the consummation of the contemplated transactions will violate any
law, order or regulation to which the Buyer is subject or any provision of the
Buyer’s articles of organization or bylaws. No consent approval, authorization
or order of any court, governmental agency or body, or third party is required
for the Buyer to consummate the transactions contemplated by this Agreement.

3.4          Broker Fees. The Buyer does not have any liability or obligation to
pay any fees or commissions to any broker, finder or agent with respect to the
transactions contemplated by this Agreement.

3.5          No Knowledge of Certain Conditions. Buyer has no knowledge of any
condition or event that would constitute a breach of any representation or
warranty made by the Seller in this Agreement. Buyer has no knowledge of any
condition or circumstance that would excuse Buyer from its timely performance of
its obligations under this Agreement.

3.6          No Representations or Warranties. Buyer acknowledges and agrees
that it has fully conducted and is relying exclusively upon its own inspections
and investigation in order to satisfy itself as to the condition and suitability
of the business, assets, real and personal properties, liabilities, results of
operations, condition (financial or otherwise) and prospects of the Acquired
Assets and the Business. Further, Buyer acknowledges and agrees that, except as
expressly provided in Section 2 of this Agreement, the Seller makes no
representations or warranties (express, implied, at common law, statutory or
otherwise) with respect to (a) the condition and suitability of the Acquired
Assets of the Business, liabilities, results of operations, condition (financial
or otherwise) or prospects of the Business. Further Buyer agrees that the assets
set forth on Schedule 1.1(a) are being sold “AS IS.”

 

8


--------------------------------------------------------------------------------


4.

Post-Closing Covenants.

4.1          Further Assurances. If at any time after the Closing any further
action is necessary or desirable to carry out the purposes of this Agreement and
its contemplated transactions, each of the Parties will take such further action
(including the execution and delivery of further instruments and documents) as
any other Party reasonably may request, all at the sole cost and expense of the
requesting Party (unless the requesting Party is entitled to indemnification
under Section 5).

4.2          Transition. None of the Seller, the Seller’s directors, employees
or agents will take any action that is designed or intended to have the effect
of discouraging any lessor, licensor, customer, vendor, supplier or other
business associate of the Seller from maintaining the same business
relationships with the Buyer after the Closing as it maintained with the Seller
prior to the Closing. Each of the Seller’s directors, employees and agents will
refer all customer inquiries relating to the Business to the Buyer from and
after the Closing. Buyer will pay to Seller, within ten days of receiving an
invoice from Seller, Buyer’s prorata share of expenses related to the Business
for the period from January 31, 2007 to the Closing Date. The Seller shall pay
to the Buyer on or before the 15th day of the month the amounts specified in
Schedule 4.2, representing the pro rated portion of the salaries of the stated
personnel for the time such personnel, as employees of the Buyer, will spend
providing post-closing accounting and technical services to the Seller in
assisting the Seller with closing out its books and records relating to the
Business.

4.3          Inventory. The Seller will retain title to the Inventory. However,
possession of the inventory shall be transferred to Buyer. Buyer shall hold the
inventory in bailment as the consignment sale agent of the Seller. Buyer shall
have the sole and exclusive right to purchase the Inventory pursuant to the
terms of the Consignment Agreement.

4.4          Accounts Receivable. The Buyer will forward to the Seller all
amounts received by Seller with respect to the Accounts Receivable existing
prior to the Closing Date in accordance with the Collection Agreement unless and
until the Receivables are purchased by Buyer or assigned to Buyer by Seller.

4.5          Confidentiality. Any information concerning the Business that is
not already generally available to the public is considered to be confidential
information (the “Confidential Information”). The Seller will treat and hold as
such all of the Confidential Information and refrain from using any of the
Confidential Information except in connection with this Agreement and the
transactions contemplated by this Agreement or with the written consent of the
Buyer.

4.6          Contract Assignment. To the extent that the assignment of any of
Acquired Contracts and Permits or the Accounts Receivable requires the consent
of any other party thereto, neither this Agreement nor any action taken pursuant
to its provisions shall constitute an assignment or any agreement to assign any
such contract, license, lease or commitment if such assignment or agreement to
assign will constitute a breach thereof. The Seller shall, prior to the Closing
date, use its best efforts to obtain the consent of any such other party to each
such contract, license, lease or commitment to its assignment to the Buyer in
all cases where such consent is necessary. If any such consent is not obtained,
the Seller shall cooperate with the

 

9


--------------------------------------------------------------------------------


Buyer in any lawful, reasonable arrangement, designed to provide to the Buyer
the benefits under any such contracts, licenses, leases or commitments,
including enforcement, for the account and benefit of the Buyer, or any and all
rights of the Seller against the other party or parties arising out of the
breach or cancellation by any such other party or parties or otherwise.

4.7          Use of Vaddio Name. On or prior to the Closing Date, the Seller
will cease use of the Vaddio name and, thereafter, will not use the word
“Vaddio” in commerce except when necessary to describe its past operation of the
Vaddio line of business.

4.8          Lease Space. Buyer may continue to occupy the space at 4800 Quebec
Avenue North, Minneapolis, (the “Premises”) Minnesota pursuant to the terms and
conditions of the lease agreement between Buyer and Seller executed in
conjunction with this Agreement (the “Lease Agreement”). The Seller shall keep
the Premises available to Buyer and shall take no actions or fail to take any
action that would have the effect of terminating Buyer’s right of occupancy
without first giving prior written notice to Buyer. For so long as the Buyer
occupies such office space, the Buyer agrees to abide by and follow the terms
and conditions of the Lease Agreement.

5.

Remedies for Breaches of this Agreement.

5.1          Survival of Representations, Warranties and Covenants. All of the
representations and warranties of the Buyer and the Seller contained in this
Agreement will survive the Closing and continue in full force and effect for 18
months. The covenants set forth in this Agreement will survive indefinitely,
unless a shorter period of survival is specifically set forth in this Agreement.

5.2          Indemnification for the Benefit of the Buyer. The Seller shall
indemnify, defend and hold harmless the Buyer and its officers, directors,
employees, agents and shareholders against and in respect of all liabilities,
obligations, judgments, Security Interests, injunctions, charges, orders,
decrees, rulings, damages, assessments, taxes, losses, fines, penalties,
damages, expenses, fees, costs and amounts paid in settlement (including
reasonable legal fees and expenses) arising out of any claim, complaint, demand,
cause of action, audit, investigation, hearing, action, suit or other proceeding
asserted or initiated or otherwise existing in respect of any matter
(collectively, the “Losses”) arising out of (a) the Excluded Liabilities; (b)
the Excluded Assets; (c) any material breach or inaccuracy of any representation
or warranty by the Seller in this Agreement or any misstatement of a fact or
facts herein made by the Seller (d) any breach of the Seller of any duty or
obligation owing to its shareholders or any action or inaction by Seller which
its shareholders allege to be ultra vires, illegal or otherwise unauthorized;
and (e) any breach by the Seller, of, or failure of the Seller to perform, any
of its covenants or agreements contained in this Agreement.

In the event of any claim by the Buyer under this Section 5.2, the Buyer will be
entitled to exercise all remedies provided by law and/or equity; provided,
however, that the Seller will not be obligated to make any payment to the Buyer
for any indemnification claim under this Section 5.2 until 20 days after the
Buyer provides notice to the Seller of such claim, during which period the
Seller will have the right, on behalf of the Buyer, to attempt to reduce or
eliminate the amount of the indemnification claim.

 

10


--------------------------------------------------------------------------------


5.3          Indemnification of the Seller. The Buyer shall indemnify, defend
and hold harmless the Seller and its officers, directors, employees, agents and
shareholders against and in respect of all Losses that result from (a) the
Assumed Liabilities; (b) any breach or inaccuracy of any representation or
warranty by the Buyer in this Agreement or any misstatement of a fact or facts
herein made by the Buyer or (c) any breach by the Buyer of, or failure of the
Buyer to perform, any of its covenants or agreements contained in this
Agreement.

In the event of any claim by the Seller under this Section 5.3, the Seller will
be entitled to exercise all remedies provided by law and/or equity; provided,
however, that the Buyer will not be obligated to make any payment to the Seller
for any indemnification claim under this Section 5.3 until 20 days after the
Seller provides notice to the Buyer of such claim, during which period the Buyer
will have the right, on behalf of the Seller, to attempt to reduce or eliminate
the amount of the indemnification claim.

 

5.4

Matters Involving Third Parties.

(a)          If any third party notifies any Party (the “Indemnified Party”)
with respect to any matter (a “Third Party Claim”) that may give rise to a claim
for indemnification against any other Party (the “Indemnifying Party”) under
this Section 5, then the Indemnified Party will promptly notify each
Indemnifying Party in writing. Delay on the part of the Indemnified Party in
notifying any Indemnifying Party will not relieve the Indemnifying Party from
their obligation unless (and then solely to the extent) the Indemnifying Party
is prejudiced.

(b)          Any Indemnifying Party will have the right to defend the
Indemnified Party against the Third Party Claim with counsel of its choice
reasonably satisfactory to the Indemnified Party so long as (i) the Indemnifying
Party notifies the Indemnified Party in writing within 10 days after the
Indemnified Party has given notice of the Third Party Claim that the
Indemnifying Party will indemnify the Indemnified Party from and against the
entirety of any Adverse Consequences the Indemnified Party may suffer resulting
from, arising out of, relating to, in the nature of or caused by the Third Party
Claim, (ii) the Indemnifying Party provides the Indemnified Party with evidence
reasonably acceptable to the Indemnified Party that the Indemnifying Party will
have the financial resources to defend against the Third Party Claim and fulfill
its indemnification obligations, (iii) the Third Party Claim involves only money
damages and does not seek an injunction or other equitable relief, (iv)
settlement of, or an adverse judgment with respect to, the Third Party Claim is
not, in the good faith judgment of the Indemnified Party, likely to establish a
precedential custom or practice materially adverse to the continuing business
interests of the Indemnified Party, and (v) the Indemnifying Party conducts the
defense of the Third Party Claim actively and diligently.

(c)          So long as the Indemnifying Party is conducting the defense of the
Third Party Claim in accordance with Section 5.4(b) of this Agreement, (i) the
Indemnified Party may retain separate co-counsel at its sole cost and expense
and participate in the defense of the Third Party Claim, (ii) the Indemnified
Party will not consent to the entry of any judgment or enter into any settlement
with respect to the Third Party Claim without the prior written consent of the
Indemnifying Party (not to be withheld

 

11


--------------------------------------------------------------------------------


unreasonably), and (iii) the Indemnifying Party will not consent to the entry of
any judgment or enter into any settlement with respect to the Third Party Claim
without the prior written consent of the Indemnified Party (not to be withheld
unreasonably).

(d)          If any of the conditions in Section 5.4(b) of this Agreement is not
or is no longer satisfied, (i) the Indemnified Party may defend against, and
consent to the entry of any judgment or enter into any settlement with respect
to, the Third Party Claim in any manner it reasonably may deem appropriate (and
the Indemnified Party need not consult with, or obtain any consent from, any
Indemnifying Party), (ii) the Indemnifying Parties will reimburse the
Indemnified Party promptly and periodically for the costs of defending against
the Third Party Claim (including reasonable attorneys’ fees and expenses), and
(iii) the Indemnifying Parties will remain responsible for any Adverse
Consequences the Indemnified Party may suffer resulting from, arising out of,
relating to, in the nature of, or caused by the Third Party Claim to the fullest
extent provided in this Section 5.

5.5          Limitation on Indemnification. Notwithstanding the terms herein,
the maximum amount required to be paid by the Seller in the aggregate for Buyer
Losses shall not exceed $750,000.00 and the maximum amount required to be paid
by the Buyer for Seller Losses shall not exceed $750,000.00. Buyer shall take
commercially reasonable actions to mitigate any Buyer Damages subject to the
indemnification pursuant to Section 5. No claim can be made with respect to any
mater of which Buyer had knowledge on or before the date of execution of this
Agreement. The Seller is in no way liable for any Buyer Losses relating to the
inability to obtain consents to the transfer of any Acquired Contracts and
Permits.

5.6          Adjustment to Purchase Price. All indemnification payments under
this Section 5 will be deemed adjustments to the Purchase Price.

5.7          No Right of Offset. The Buyer has no right to offset any claim
under this Section  5 against any payments it owes to the Seller.

5.8          Notice of Default, Right to Cure. Any breaching Party shall have
thirty (30) days from the date of receipt of a written notification to cure
specifying the obligations allegedly in default before the aggrieved party may
pursue an action in equity or in law in remedy of such default with regard to a
default on a non-monetary obligation. The cure period for a default on a
monetary obligation shall be five (5) days.

5.9          Exclusive Remedies. Remedies provided in this Section 5 are the
sole and exclusive remedies against another party for matters related to this
Agreement.

6.

Employee Matters.

6.1          Termination. Effective as of the time immediately prior to the
Closing, the Seller will terminate the employment of the employees listed on
Schedule 6.1 hereto and Sheeley and Mingo shall submit their resignations
(cumulatively the “Employees”). However notwithstanding anything in their
respective employment agreements to the contrary, the resignations of Sheeley
and Mingo shall not relieve Seller of the compensation obligations under their
employment agreements to pay the 2006 Bonus Payment and 2006 Performance Bonus
(as

 

12


--------------------------------------------------------------------------------


those terms are defined in their employment agreements) and their salary
obligations through February 4, 2007.

 

6.2          Rehire. Effective as of the Closing, the Buyer may, but is not
obligated to, make offers of employment to the Employees with such terms and
conditions as the Buyer in its sole discretion will determine. Nothing contained
in this Agreement, however, will constitute an agreement or guaranty that any of
the Employees will be entitled to remain in the employment of the Buyer for a
specified period of time.

 

6.3          Health Coverage. The Seller will be responsible for providing its
employees, including without limitation, the Employees, who become subject to a
“qualifying event” (as defined in Section 4980B of the Code) prior to the
Closing Date the election of group health continuation coverage required by
Section 4980B of the Code, under the terms of the health plans maintained by the
Seller.

 

6.4          Accrued Time Banks. Except with regard to the Accrued PTO
Liability, the Seller will be responsible for any accrued and unpaid vacation,
sick time, personal holidays, flexible time off, paid time off or other similar
benefits of any of the Seller’s employees, including without limitation, the
Employees, through the Closing Date. Prior to the Closing, the Seller will pay
any amounts owing for those benefits through the Closing, or, if due after the
Closing, shall be paid by the Seller when due under applicable laws,
regulations, or provisions of benefit plans or policies as the case may be.
Except to the extent of the Accrued PTO Liabilities, the Buyer will not
recognize any earned, but unused, vacation, sick time and personal holidays of
the Employees with the Seller.

 

6.5          Workers’ Compensation. The Seller will remain responsible for all
workers’ compensation claims made by any of the Seller’s employees, including
without limitation, the Employees, based on occurrences through and including
the Closing Date. The Buyer will be responsible for all workers’ compensation
claims made by any of the Employees based on occurrences after the Closing Date
while employed by the Buyer.

 

6.6          Other Employment-Related Liabilities. Except as explicitly set
forth in this Section 6, the Seller will be liable for all employment-related
liabilities with respect to the Seller’s employees, including without
limitation, the Employees, through the Closing, including any obligation or
commitment by the Seller to pay severance to any of the Seller’s employees. The
Buyer will be liable only for all employment-related liabilities of the
Employees hired by the Buyer arising after the Closing. The Buyer will not
assume or be bound by any previous or existing employment agreement or
arrangement or termination, severance or change of control agreement between the
Seller and any of the Employees.

 

6.7          No Transfer of the Seller’s Plan Assets or Liabilities. All of the
Seller’s pension, profit sharing and employee benefit plans and assets retained
for the funding of benefits through such plans, and any corresponding
liabilities, are specifically excluded from Acquired Assets and Assumed
Liabilities. The Seller will remain liable, and the Buyer will not assume or
otherwise have any liabilities, under any of the Seller’s employee benefit
plans.

 

13


--------------------------------------------------------------------------------


6.8          Limitation on Enforcement. This Section 6 is an agreement solely
between the Seller and the Buyer. Nothing in this Section 6, whether express or
implied, confers upon any employee of the Buyer or the Seller, including without
limitation, the Employees, or any other person, any rights or remedies,
including (a) any right to employment or recall, or (b) any right to claim any
particular compensation, benefit or aggregation of benefits, of any kind or
nature whatsoever, as a result of this Section 6.

 

7.

Miscellaneous.

7.1          No Third-Party Beneficiaries. Except as expressly provided herein,
this Agreement will not confer any rights or remedies upon any person other than
the Parties and their respective successors and permitted assigns.

7.2          Entire Agreement. This Agreement and any documents, certificates or
other instruments delivered pursuant to this Agreement constitute the entire
agreement between the Parties and supersede any prior understandings, agreements
or representations by or between the Parties, written or oral, to the extent
they related in any way to the subject matter of this Agreement.

7.3          Succession and Assignment. This Agreement will be binding upon and
inure to the benefit of the Parties and their respective successors and
permitted assigns. No Party may assign either this Agreement or any of its
rights, interests or obligations under this Agreement without the prior written
approval of the other Parties, provided however, that the Buyer may assign its
rights and obligations under this Agreement to any affiliate of the Buyer
without the prior written consent of the Seller, which assignment shall not
release the Buyer from its obligations hereunder.

7.4          Counterparts and Facsimile Signatures. This Agreement may be
executed in one or more counterparts, each of which will be deemed an original
but all of which together will constitute one and the same instrument, and by
facsimile.

 

7.5

Notices. Any notice, offer, request, demand, claim or other communication
provided for by this Agreement must be in writing and will be deemed given or
delivered when delivered by hand, transmitted by facsimile or three days after
the day when deposited in the United States mail, certified or registered,
return receipt requested, postage prepaid and properly addressed to the intended
recipient as set forth below:

If to Seller:

Nature Vision, Inc.

PO Box 641

Brainerd, MN 56401

Attn: Michael Day, Chief Financial Officer

 

Fax:

218-825-0721

 

 

14


--------------------------------------------------------------------------------


 

with a copy, which does not constitute notice to:

 

Gray, Plant, Mooty, Mooty & Bennett, P.A.

500 IDS Center

80 South Eighth Street

Minneapolis, MN 55402

Attn: J.C. Anderson, Esq.

 

Fax:

(612) 632-4444

 

 

If to the Buyer:

New Vad, LLC

4800 Quebec Avenue North

Minneapolis, MN 55428

Attn: Rob Sheeley

E-Mail:    rsheeley@vaddio.com

Fax: (763) 537-2852

 

 

with a copy, which does not constitute notice to:

 

James P. Michels, Esq.

Rice, Michels & Walther, LLP

10 Second Street NE, Suite 206

Minneapolis, MN 55413

 

Any Party may send any notice, request, demand, claim or other communication to
the intended recipient at the address set forth above using any other means, but
no such notice, request, demand, claim or other communication will be deemed to
have been duly given unless and until it actually is received by the intended
recipient.

7.6          Governing Law; Consent to Jurisdiction. This Agreement will be
governed by and construed in accordance with the domestic laws of the State of
Minnesota without giving effect to any choice or conflict of law provision or
rule. Each of the Parties submits to the jurisdiction of any state or federal
court sitting in Hennepin County, Minnesota, in any action or proceeding arising
out of or relating to this Agreement and agrees that all claims in respect of
the action or proceeding may be heard and determined there. Each Party also
agrees not to bring any action or proceeding arising out of or relating to this
Agreement in any other court. Each of the Parties waives any defense of
inconvenient forum to the maintenance of any action or proceeding so brought and
waives any bond, surety or other security that might be required of any other
Party. Each Party agrees that a final judgment in any action or proceeding so
brought will be conclusive and may be enforced by suit on the judgment or in any
other manner provided by law or in equity.

7.7          Amendments and Waivers. No amendment of any provision of this
Agreement will be valid unless the same is in writing and signed by the Parties.
No waiver by any Party of any default, misrepresentation or breach of warranty
or covenant under this Agreement, whether

 

15


--------------------------------------------------------------------------------


intentional or not, will be deemed to extend to any prior or subsequent default,
misrepresentation or breach of warranty or covenant under this Agreement.

7.8          Severability. Any term or provision of this Agreement that is
invalid or unenforceable in any situation in any jurisdiction will not affect
the validity or enforceability of the remaining terms and provisions of this
Agreement or the validity or enforceability of the offending term or provision
in any other situation or in any other jurisdiction.

7.9          Expenses. Except as set forth in Section 5 of this Agreement, the
Buyer and the Seller will each bear their own costs and expenses (including
legal and accounting fees and expenses) incurred in connection with this
Agreement and these transactions.

7.10       Press Releases and Public Announcements. Except as required by
applicable law or any applicable stock exchange rules, no Party will issue any
press release or make any public announcement relating to the subject matter of
this Agreement prior to the Closing without the prior written approval of the
other Party.

7.11       Tax Matters. The Seller is responsible for and will pay all federal,
state and local taxes relating to the transactions contemplated by this
Agreement, including without limitation, any income, payroll, employment,
excise, real property, personal property, sales use or transfer tax, except
those taxes based on Buyer’s net income.

 

THE REMAINDER OF THIS PAGE IS BLANK. SIGNATURE PAGE FOLLOWS.

 












16


--------------------------------------------------------------------------------


The Parties have executed this Agreement as of the date first above written.

  BUYER:
NEW VAD, LLC       By    /s/   Robin Sheeley        Its President       SELLER:
NATURE VISION, INC       By    /s/   Michael R. Day        Its Chief Financial
Officer    















17


--------------------------------------------------------------------------------